t c memo united_states tax_court curtis j l mcintosh petitioner v commissioner of internal revenue respondent docket no 10131-01l filed date curtis j l mcintosh pro_se stephen j neubeck for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his income_tax unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact the parties have stipulated most of the facts which we incorporate herein by this reference when petitioner filed his petition he resided in hamilton ohio a notice_of_deficiency petitioner filed no tax_return for the tax_year on date respondent mailed to petitioner a notice_of_deficiency in regard to his income_tax respondent mailed the notice to anderson road apartment crescent springs kentucky the kentucky address this was the address listed on petitioner’s federal_income_tax return his then most recently filed return on date the notice_of_deficiency was returned to respondent marked not deliverable respondent inquired of a credit bureau and obtained an address for a curtis mcintosh pincite parkamo avenue hamilton ohio the ohio address on date respondent verified the ohio address with the postmaster on date respondent sent petitioner a letter requesting that he verify the ohio address respondent received no response to this request and did not resend the notice_of_deficiency b_notice and demand for payment on date respondent mailed to petitioner at the kentucky address a notice of balance due and demand for payment with regard to his and tax_liabilities this notice was returned marked no longer at this address addressee unknown on date respondent sent petitioner a final notice notice_of_intent_to_levy by certified mail to the ohio address on date petitioner signed for the notice in october of petitioner’s address in respondent’s master_file was changed to the ohio address after a collection officer verified that the address was valid c first levy and sale on date respondent levied upon petitioner’s home and vehicle the property on date respondent sold the property by sealed bid to alum cliff industries aci petitioner was never personally served with notice of the sale respondent applied dollar_figure of the sale proceeds to petitioner’s unpaid tax_liability d reversal of sale and of credit to petitioner’s tax account in petitioner brought suit in the u s district_court for the southern district of ohio against various defendants including the internal_revenue_service irs and aci see mcintosh v united_states aftr 2d s d ohio in this suit petitioner sought among other things to quiet title to the property admitting procedural irregularities in failing to provide petitioner with notice of the sale of the property the irs repurchased the property from aci and in early returned title to petitioner respondent also reversed the dollar_figure credit to petitioner’s tax account that had been generated by the prior seizure and sale of the property e renewed collection activity on date respondent notified petitioner of a dollar_figure balance due on his tax_assessment and demanded payment on date respondent sent petitioner notice that the property would be levied upon again if he did not pay his outstanding tax_liability f petitioner’s unsuccessful effort to enjoin collection activity petitioner’s aforementioned suit in the district_court was still pending when the irs returned the property to him and notified him that it intended to levy upon the property again petitioner moved the district_court for a temporary restraining order and a preliminary injunction to prevent the irs from proceeding in this collection activity as a basis for this motion petitioner alleged that the irs had failed to mail a notice_of_deficiency for to his last_known_address and to mail a statutory notice of assessment and demand for payment to his last_known_address within days of assessment pursuant to sec_6303 the district_court denied petitioner’s motion see id in its opinion issued date the district_court found among other things that respondent mailed a timely notice_of_deficiency for to petitioner’s last_known_address id pincite0 g final notice on date respondent sent petitioner a final notice- -notice of intent to levy and notice of your right to a hearing with respect to petitioner’s unpaid and tax_liabilities h appeals_office hearing on date petitioner timely filed a form request for a collection_due_process_hearing with respect to his and taxes in the form petitioner indicated that he disagreed with the notice_of_intent_to_levy with respect to his tax_liability because among other reasons no notice_of_deficiency had been issued with respect to his tax_liability petitioner indicated that he disagreed with the notice_of_intent_to_levy for the following reasons no notice of assessment and demand for payment sent to last_known_address within days of assessment irs received payment lien is invalid irs lacks authority to conduct administrative seizure although it would appear to have been unnecessary for its disposition of petitioner’s motion the u s district_court for the southern district of ohio also found that no notice_of_deficiency was issued to petitioner for or mcintosh v united_states aftr 2d pincite3 s d ohio on date petitioner attended an appeals_office hearing in cincinnati ohio conducted by appeals officer william c roll on date the appeals_office mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination states in pertinent part the assessments for are invalid and no collection action will be enforced for the assessments are valid in your appeal you did not raise any alternative collection method to enforce collection and the proposed levy should be enforced an attachment to the notice_of_determination states in pertinent part a valid notice_of_deficiency for was issued and assessments were made in accordance with legal and procedural requirements the deficiency_notice was mailed to your last_known_address at the time the notice was mailed your failure_to_file current returns prevented an update of your address so that you failed to receive notices of demand for payment your failure to receive the notices mailed to your last_known_address does not invalidate the assessments the legal and procedural requirements for have been met it is determined that a deficiency_notice for was mailed timely to your last_known_address your failure_to_file any_tax return after and failure to cooperate in acknowledging your new address contributed to the lack of your current address being in the files of the internal_revenue_service because notices were issued to your last_known_address as of the date they were issued the assessments for are valid i petitioner seeks review in wrong court on date petitioner filed a complaint in the district_court seeking review of respondent’s determination to proceed with collection of his taxes on date the district_court dismissed the complaint with prejudice for lack of subject matter jurisdiction j tax_court petition on date petitioner timely petitioned this court to review respondent’s determination to proceed with collection of his taxes in his petition petitioner claims that no one representing the irs attended the appeals_office hearing the appeals officer did not obtain verification at the hearing from the secretary indicating that the requirements of any applicable law or administrative procedure had been met as required by sec_6330 nor was petitioner shown any such evidence respondent did not issue a notice of assessment and demand for payment as required by sec_6303 and respondent has already received payment for petitioner’s tax_liabilities petitioner did not raise this issue at trial or on brief therefore we deem petitioner to have abandoned it see 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir opinion a applicable law if any person neglects or refuses to make payment of any assessed federal tax_liability within days of notice_and_demand the secretary is authorized to collect the assessed tax by levy on the person’s property sec_6331 at least days before taking such action however the secretary generally must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 the written final notice must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6331 upon request the person is entitled to an administrative hearing before the appeals_office of the irs sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the tax_court or a federal district_court as appropriate sec_6330 generally the proposed levy actions are suspended for the pendency of the hearing and any judicial appeals therein sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing only if the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 114_tc_604 114_tc_176 moreover except in certain limited circumstances a person is generally precluded from raising at the appeals_office hearing any issue raised and considered in any previous administrative or judicial proceeding sec_6330 where the validity of the underlying tax_liability is properly at issue we review that issue de novo see sego v commissioner supra pincite other issues we review for abuse_of_discretion id on brief petitioner acknowledges that he has not challenged the validity of the tax_liability and that we should review respondent’s determination in this collection proceeding for abuse_of_discretion b verification requirement petitioner contends that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures had been met as required by sec_6330 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement contained therein see eg hauck v commissioner tcmemo_2002_184 affd 64_fedappx_492 6th cir it is well established that the commissioner may rely on transcripts of account to satisfy the sec_6330 verification requirement see id and cases cited therein sec_6330 does not require the appeals officer to provide the taxpayer with a copy of the verification at the hearing sec_301_6330-1 proced admin regs see 118_tc_162 the administrative file developed by respondent’s appeals_office in connection with petitioner’s request for a collection hearing contains among other things transcripts of petitioner’s account for taxable_year among these transcripts are a so- called imfolt file dated date and a literal transcript dated date these transcripts indicate among other things that petitioner filed no federal_income_tax return and that on date respondent made a substitute for return and assessed petitioner’s income_tax_liability and related penalties and interest the transcripts reflect no payments on petitioner’s account other than the dollar_figure credited to petitioner’s account on date the date that respondent sold the property to aci the literal transcript shows that this credit was reversed in retroactive to date as a payment processed in error consistent with respondent’s return of the property to petitioner in petitioner alleges no irregularity in these transcripts that would raise a question about the information contained therein moreover the record contains a copy of the notice_of_deficiency issued to petitioner with respect to his taxes and shows that as part of his verification process the appeals officer appropriately considered the district court’s finding in mcintosh v united_states aftr 2d pincite- that the notice_of_deficiency for was timely issued to petitioner at his last_known_address the record also contains three copies of form_4340 certificate of assessments and payments of petitioner’s account dated date date and date petitioner received these forms at various times before and after his appeals_office hearing such certificates of assessments and payments are generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made 962_f2d_555 6th cir see schroeder v commissioner tcmemo_2002_190 kaeckell v commissioner tcmemo_2002_114 petitioner contends that various circumstances show that the forms lack trustworthiness we are unpersuaded by petitioner’s arguments in this regard we conclude that the various transcripts and other materials in the administrative file as well as the district court’s opinion in mcintosh v united_states aftr 2d s d ohio and the various forms in evidence establish that respondent properly assessed petitioner’s tax_liability petitioner has not shown any irregularity in respondent’s assessment procedures that raises a question about the validity of the assessment in contesting the appeals_office determination that the legal and procedural requirements for have been met the only specific issues that petitioner has raised in this proceeding relate to his contentions that notice_and_demand was not sent to his last_known_address and that his tax_liability has previously been extinguished as discussed in for example petitioner contends that contrary to information contained in the forms notice_and_demand was not timely sent to his last known address--a contention that we address and reject in sec c of this opinion as another example petitioner notes that his most recently received form_4340 dated date fails to list the final notice_of_intent_to_levy that he received in late date there is nothing to suggest however that the issuance of a final notice_of_intent_to_levy is an event that the commissioner always records in a form_4340 cf keene v commissioner tcmemo_2002_277 omission of issuance of notice_of_deficiency from a form_4340 did not render the form_4340 suspect in any event the final notice_of_intent_to_levy is part of the administrative file that the appeals officer relied upon in making his determination detail below these contentions are without merit c notice and demand--last known address requirement petitioner contends that he received no notice_and_demand for payment of his taxes at his last_known_address within days of assessment as required by sec_6303 consequently petitioner contends respondent had no authority to collect an assessed tax through administrative proceedings as a general_rule the commissioner is entitled to treat the address on a taxpayer’s most recent return as the taxpayer’s last_known_address unless the taxpayer has given clear and concise notification of a different address 91_tc_1019 if the commissioner learns that a taxpayer is not residing at the address shown on the taxpayer’s most recent return the commissioner must exercise reasonable care and diligence in ascertaining the taxpayer’s new address see 74_tc_377 sec_6303 provides sec_6303 general_rule -- where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof such notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to such person’s last_known_address on his tax_return petitioner provided respondent the kentucky address petitioner failed to file a or tax_return or otherwise to inform respondent of a new address after the notice_of_deficiency was returned to respondent in date marked not deliverable respondent learned in mid-date through u s postal service and credit bureau information that a curtis mcintosh lived at the ohio address petitioner failed to respond to respondent’s request mailed to the ohio address asking him to verify that this was his new address in mcintosh v united_states supra pincite0 the district_court decided on the basis of essentially these facts that respondent had exercised due diligence in attempting to ascertain petitioner’s last_known_address for purposes of mailing the notice_of_deficiency the district_court first concluded that under relevant caselaw the irs’s duty_of diligence extended only to the time that the notice_of_deficiency was mailed applying that standard the district_court held that the only reasonable conclusion was that the irs satisfied its duty inasmuch as petitioner had failed to notify the irs that he had moved from the kentucky address id alternatively the district_court held that the same result would obtain even if the irs’s duty_of diligence extended beyond the mailing of the notice_of_deficiency noting that petitioner had failed to respond to the irs’s address verification request sent to him at the ohio address the district_court concluded there is no probative evidence that the irs had actual notice of petitioner’s ohio address even though respondent had received an ohio address through a credit bureau and a postal tracer id the district_court stated accepting as true plaintiff’s allegation that he did not receive the request for verification it was reasonable for the irs to forego changing plaintiff’s address on the master_file until after other verification had been obtained under these circumstances it must be held that the irs exercised reasonable care and diligence in ascertaining plaintiff’s correct address subsequent to the mailing of the notice_of_deficiency the irs cannot be held to have shirked its duty by failing to mail the notice a second time to an address which plaintiff did not provide to the irs and which he did not verify after being extended the opportunity to do so accordingly the court finds that the only reasonable conclusion is that the irs complied with sec_6212 prior to making its assessment for that year id fn ref omitted on date respondent mailed notice_and_demand to petitioner at the kentucky address it is undisputed that this notice_and_demand was timely if mailed to petitioner’s last_known_address the appeals_office relied upon and adopted the district court’s reasoning to determine that the notice_and_demand was sent to petitioner’s last_known_address on brief petitioner contends that the appeals officer’s action in this regard was an abuse_of_discretion because the facts that existed at the time of mailing the notice_of_deficiency did not exist at the time of mailing the notice_and_demand as just described however the basis of the district court’s decision was not limited to the facts that existed at the time of the mailing of the notice_of_deficiency rather as an alternative basis for its holding the district_court also considered facts arising after the mailing of the notice_of_deficiency ie the return of the notice_of_deficiency as undeliverable the irs’s attempts at address verification through credit bureau contacts and postal tracers and petitioner’s failure to respond to the irs’s address verification request taking into account these additional facts the district_court decided that the only reasonable conclusion is that the irs satisfied its duty_of diligence with respect to the notice_of_deficiency mcintosh v united_states supra pincite0 in its opinion the district_court stated there is an issue as to whether the irs complied with the statutory requirements for issuing a notice_and_demand for based on the government testimony presented at the hearing that the irs sent notices of demand for payment for to the kentucky address after the notice_of_deficiency sent to that same address had been returned as undeliverable id pincite1 ultimately however the district_court did not decide this issue concluding that it lacked subject-matter jurisdiction over the relief sought with respect to this matter id petitioner contends that materials in the administrative continued as far as the record shows the circumstances as of the date respondent sent the notice_and_demand to the kentucky address were essentially unchanged from the circumstances considered by the district_court in holding that the the only reasonable conclusion was that respondent had sent the notice_of_deficiency to petitioner’s last_known_address in kentucky and had not breached any duty_of diligence by failing to resend it to the ohio address id pincite0 in particular the record does not suggest that before mailing the notice_and_demand to the kentucky address respondent had received any additional information from petitioner or from any other source that would support a conclusion that respondent erred in failing to mail the notice_and_demand to the ohio address which petitioner had not provided to respondent and which petitioner did not verify after being extended the opportunity to do so accordingly on the instant record we conclude consistent with the district continued file show that the appeals officer assumed incorrectly that the district_court had found that the notice_and_demand as well as the notice_of_deficiency was mailed to petitioner’s last_known_address no such mistake is manifest in the notice_of_determination itself or the attachment thereto which refers simply to petitioner’s failure to cooperate in acknowledging his new address as contributing to the lack of his current address in the irs files but regardless of whether the notice_of_determination was predicated in part on this alleged misreading of the district court’s opinion we conclude as explained in the text above that timely notice_and_demand was sent to petitioner’s last_known_address court’s reasoning that respondent mailed the date notice_and_demand to petitioner’s last_known_address in light of our holding in this regard we need not and do not decide the effect if any of respondent’s alleged failure to provide petitioner notice_and_demand within days pursuant to sec_6303 sec_301_6303-1 proced admin regs provides that notice under sec_6303 shall be given as soon as possible and within days however the failure to give notice within days does not invalidate the notice in several cases without expressly addressing the effect of the irs’s failure to give notice within days of the subject assessment this court has treated notice that was provided more than days after the subject assessment as satisfying in whole or part the notice requirement of sec_6303 see perez v commissioner tcmemo_2002_274 hack v commissioner tcmemo_2002_244 hack v commissioner tcmemo_2002_243 mudd v commissioner tcmemo_2002_204 these decisions are consistent with decisions of various other courts holding that notice provided more than days after the subject assessment_date satisfies the sec_6303 notice requirement see ramos v united_states aftr 2d ustc par big_number n d cal schupp v united_states aftr 2d ustc par big_number e d tex affd without published opinion 58_f3d_636 5th cir 780_fsupp_733 w d wash affd without published opinion 952_f2d_1399 9th cir on the other hand various other courts have held that the irs’s failure to give notice within days of the subject assessment_date bars the irs from exercising its nonjudicial collection powers but does not preclude the irs from reducing the subject assessment to judgment in a civil_action see 778_fsupp_244 d md 764_fsupp_180 s d fla stating that sec_301_6303-1 proced admin regs insofar as it directly controverts statutory and case authority is without any precedential value affd on this issue without published opinion 992_f2d_328 11th cir on remand aftr 2d s d fla dewberry v united_states bankr bankr w d mich cf 479_us_442 the government is not continued d whether payment has been made finally petitioner alleges that the tax_assessment was extinguished when respondent seized and sold the property in notwithstanding that respondent subsequently returned the property to petitioner petitioner also argues that sec_6343 prohibited respondent from repurchasing the property from aci and consequently prohibited respondent from reversing the credit of the purchase_price previously applied to petitioner’s tax_liability as explained below we reject both arguments extinguishment of petitioner’s assessment petitioner relies on several cases including 63_f3d_83 1st cir for the proposition that his tax_assessment was extinguished by the government’s initial seizure of the property in even though the property was subsequently returned to him the district_court in mcintosh v united_states aftr 2d pincite0 has previously considered and rejected petitioner’s argument in this regard the district_court concluded plaintiff’s position that the irs cannot now levy on his real_property based on the same notice_of_deficiency which preceded the initial seizure of that property is not well-taken plaintiff relies on 63_f3d_83 1st cir for this continued required to provide a lender with notice under sec_6303 before bringing a civil suit to collect a payroll borrower’s unpaid withholding_tax under sec_3505 proposition clark held that an assessment may be extinguished only by payment tendered by the taxpayer and cannot be extinguished by an irs error plaintiff has not tendered payment but seeks to preclude the irs from proceeding on the assessment for based on an alleged irs error the authority cited by plaintiff does not support his contention that in this situation the irs is precluded from proceeding id pincite0 to petitioner is collaterally estopped from relitigating this issue in this court see 90_tc_162 affd 904_f2d_525 9th cir in addition sec_6330 bars petitioner from raising this issue in this collection proceeding sec_6343 pursuant to sec_6343 if the secretary determines that property was wrongfully levied upon the secretary is authorized to return the property at any time or if the property has been sold to return the amount of money received with exceptions not relevant here sec_6330 bars a person from raising in a collection proceeding any issue that was raised and considered at any other administrative or judicial proceeding in which the person meaningfully participated see 115_tc_329 sec_6330 in effect codifies the legal doctrines of res_judicata and collateral_estoppel in their application to collection proceedings wooten v commissioner tcmemo_2003_113 from the sale at any time within months of the levy petitioner contends that under sec_6343 respondent’s repurchase of the property from aci occurring more than months after the initial sale to aci was illegal and that consequently it was illegal for respondent to adjust his tax account by reversing the credit previously applied to his account upon the sale of the property to aci we disagree sec_6343 was enacted as part of the federal_tax_lien act of publaw_89_719 80_stat_1138 the relevant legislative_history states that sec_6343 authorizes the secretary_of_the_treasury or_his_delegate to return to its rightful owner any property which has been wrongfully levied upon by the united_states h rept 89th cong 2d sess 1966_2_cb_815 emphasis sec_6343 provides sec_6343 return of property --if the secretary determines that property has been wrongfully levied upon it shall be lawful for the secretary to return-- the specific property levied upon an amount of money equal to the amount of money levied upon or an amount of money equal to the amount of money received by the united_states from a sale of such property property may be returned at any time an amount equal to the amount of money levied upon or received from such sale may be returned at any time before the expiration of months from the date of such levy supplied respondent’s repurchase of the property from aci did not constitute a return of the property or its monetary equivalent to its rightful owner presumably petitioner accordingly sec_6343 has no application to the repurchase of the property from aci but even if we were to assume for sake of argument that sec_6343 should be given the peculiar application that petitioner urges upon us it would not follow that having returned petitioner’s property to him respondent would be barred from adjusting petitioner’s tax account accordingly at bottom this is a classic case of petitioner’s wishing to have his cake and eat it too while pretending that the government got it the statute does not support this result logic equity and common sense oppose it all other arguments raised by petitioner and not expressly discussed herein are without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
